United States Department of Labor
Employees’ Compensation Appeals Board

__________________________________________
I.I., Appellant
and
DEPARTMENT OF THE INTERIOR, BUREAU
OF INDIAN AFFAIRS, Ronan, MT, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1360
Issued: October 17, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 8, 2008 appellant filed a timely appeal from a decision of the Office of
Workers’ Compensation Programs dated January 7, 2008, which denied her claim for an
aggravation of a lung condition. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
occupational disease in the performance of her duties.
FACTUAL HISTORY
On October 19, 2007 appellant, then a 35-year-old firefighter and emergency medical
technician, filed an occupational disease claim alleging that dust, smoke and temperature
changes contributed to the worsening of her cold while she performed her duties as a firefighter
at the employing establishment in Montana. Her supervisor acknowledged her exposure to the

conditions alleged to have caused her condition, noted that they had ceased and pointed out her
return to work on September 4, 2007.
On October 11, 2007 the Office advised appellant as to the evidence needed to establish
her claim. It specifically requested a medical report which should include “an explanation of
how such exposure contributed” to her claimed condition. On October 15, 2007 the Office
received a report dated September 4, 2007 by Alistair Fyfe, M.D., who noted that appellant
complained of cough, cold and congestion “for the last 10 days or so.” Dr. Fyfe’s impression
was: “Mild bronchitis, some degree of serious otitis and probably mild sinusitis.” He offered no
explanation for the cause of the condition. Between October 22 and November 26, 2007, the
Office received two reports from Raymond A. Howard, D.O., who saw appellant on
October 10, 2007. Dr. Howard found clear lungs, no wheezing but reported “a harsh, dry
bronchitic cough in the office.” He reported that appellant was a one-pack-a-day smoker and
that he prescribed Chantix to help her stop smoking and medication to help her sleep along with
prednisone. Appellant visited Dr. Howard again on November 5, 2007 for treatment of her
cough. Dr. Howard noted that he did not believe appellant had taken the Chantix and that she
reported to him that she had not smoked in the last four days. He scheduled pulmonary function
tests, gave appellant samples of Nexium and noted that he wanted to continue smoking cessation
treatments. A spirometry test was performed on November 6, 2007 and bears a handwritten
notation, without any legible signature, that the results were normal. Dr. Howard did not provide
any explanation concerning causal connection between appellant’s pulmonary condition and her
employment.
By decision dated January 7, 2008, the Office denied the claim.
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, an employee must submit the following: (1) medical evidence of the disease or
condition for which compensation is claimed; (2) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; and (3) medical evidence establishing that the employment factors identified by the
employee were the proximate cause of the condition for which compensation is claimed, or
stated differently, medical evidence establishing that the diagnosed condition is causally related
to the employment factors identified by the employee.1
When working conditions are alleged as factors causing disability, the Office, as part of
its adjudicatory function, must make findings of fact regarding which working conditions are
deemed compensable factors of employment and are to be considered by a physician when
providing an opinion on causal relationship, and which working conditions are not deemed
factors of employment and may not be so considered.2

1

Judith A. Peot, 46 ECAB 1036 (1995); Durwood H. Nolin, 46 ECAB 818 (1995).

2

Elizabeth W. Esnil, 46 ECAB 606 (1995).

2

ANALYSIS
Appellant has failed to sufficiently explain the type and extent of her employment
activities with regard to exposure to smoke, dust or changes in temperature or the time frame in
which she alleges that she was exposed. Although the Office has generally accepted that she was
exposed to smoke, dust and temperature changes, her burden includes the submission of a
detailed description of the employment factors or conditions which she believes caused or
adversely affected the condition or conditions for which compensation is claimed.3 In this case,
appellant has not provided enough information for the Office to establish that her condition was
caused or aggravated by her employment. Without detailed information about what occurred, a
physician cannot evaluate factual allegations of an event or exposure. For example, appellant
has not stated how long she believes she was exposed to any particular irritant such as smoke or
dust. She has not described her exposure to “changes of temperature” or what she thought the
temperatures involved might have been. Appellant has not described the symptoms, onset or any
other particulars of the condition she claimed is related to her employment. She has not
described where she was in the general area of the fire or what she did during the period she was
working.
If an employee implicates a factor of employment, the Office should determine whether
the evidence of record substantiates that factor.4 It must give appellant’s description of the event
or exposure a fair and careful evaluation. If, however, her allegations are insubstantial, the
Office cannot make a determination that the alleged factors are causally related to a diagnosed
condition. The facts required to establish an employment incident or to describe an employment
factor must necessarily vary from one claim to another. Appellant has failed to describe her
claim or present evidence with sufficient specificity to the Office and has failed to submit
medical evidence establishing that her cough and cold are causally connected to her employment
activities as a firefighter and emergency medical technician.
CONCLUSION
The Board finds that the Office correctly denied appellant’s claim for occupational
disease.

3

Anne L. Livermore, 46 ECAB 425 (1995).

4

Angie Brumfield, 46 ECAB 867 (1995).

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated January 7, 2008 is affirmed.
Issued: October 17, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

